DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.

 State of the Claims
Applicants reply dated May 14, 2021 amends claims 16 and 19-20 and cancels claims 17-18, 21-22 and 28-35.  All other claims stand as previously presented.  
Claims 1-35, drawn to a process for the production of glass and to a glass production installation, have been presented in the instant application.  Claims 1-15, 17-18, 21-22 and 28-35 have been cancelled thereby leaving claims 16, 19-20 and 23-27 pending in the application.  No pending claims remain withdrawn from consideration.  In view of the foregoing, Claims  16, 19-20 and 23-27 are pending for prosecution on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16, 19-20 and 23-27  is/are rejected under 35 U.S.C. 103 as obvious over Ha (US 2003/0010061), Edge (US 3,884,665), Bonaquist (US 5,888,265), Weber (US 5,925,158) and Pilkington (US 3,083,551).

Please note:
Edge (US 3,884,665) is incorporated by reference in its entirety at paragraph [0005] of Ha,
Pilkington (US 3,083,551) is incorporated by reference in its entirety at paragraph [0005],
Bonaquist (US 5,888,265) is incorporated by reference at paragraph [0038] of Ha, and
Weber (US 5,925,158) is incorporated by reference at paragraph [0038] of Ha.

With reference to MEPE 2163.07(b), an application may incorporate the content of another document or part thereof by reference to the document in the text of the specification. The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and is therefore treated as part of the text of the incorporating document as filed.  As such, the content of each of Edge (US 3,884,665), Pilkington (US 3,083,551), Bonaquist (US 5,888,265), and Weber (US 5,925,158) understood to be a part of the instant application as if the contents thereof were recited verbatim in the text of the application.

Regarding claim 16 and with reference to the instant figures 2a, 2b, Ha (US 2003/0010061) discloses a process for the production of glass, comprising the steps of:
producing molten glass (7,7’) in a melting furnace (5,5’) that is heated by combustion of a fuel (4) with at an oxidant (29,29’) (“Referring back to FIG. 2a, an oxygen rich stream 29 can be withdrawn from the ASU and fed to melting furnace 5.” – [0033]; “an oxygen rich stream fed to melting furnace 5 is combusted with fuel to provide necessary heat for glass melting operations.” – [0036]), said oC and 1550oC, preferably of at least 1000oC (“a flue gas 28 is discharged and/or extracted from melting furnace 5. Flue gas of the present invention is generally at a temperature of between about 1000 degrees Celsius to about 2000 degrees Celsius. In another embodiment, flue gas of the present invention is at a temperature of about 1200 degrees Celsius to about 1800 degrees Celsius. In another embodiment, flue gas of the present invention is at a temperature of about 1400 degrees Celsius to about 1600 degrees Celsius.” – [0039]); 
continuously pouring the molten glass into a float chamber (8) so as to form a glass ribbon floating on a molten tin bath inside the float chamber (“this process is typically characterized by the delivery of a sheet of molten glass on the surface of a bath of molten metal, such as tin… The ribbon of molten glass flows outwardly upon the molten bath” – [0005]); 
introducing a gas composition into the float chamber so as to maintain a reducing atmosphere above the tin bath and the glass ribbon, said gas composition comprising of 99.9%vol to 100%vol of an inert gas and a reducing gas (“Nitrogen stream 34' may be fed to float glass forming chamber 8. Hydrogen stream 33 may be mixed with nitrogen stream 34 before feeding to chamber 8.” – [0032]; “In other embodiments, the purity of nitrogen is at least about 95% by volume to about 99.99% by volume” – [0042]; “Preferably the nitrogen has a nitrogen concentration of at least 99 mole percent, most preferably at least 99.9 mole percent.” – see Bonaquist US 5,888,265 at 3:53-55; Weber (US 5,925,158) at 4:42-56, Table 1, teaches constituent float glass feed streams 80 and 78 which respectively comprise 100.0 mol percent hydrogen and 100.0 mol percent nitrogen gas and a combined feed stream, 60, which consists entirely of nitrogen and hydrogen.); and 
preheating a gas component, corresponding to at least part of the gas composition, by heat exchange with the evacuated fumes before the gas component is introduced in the float chamber as part of the gas composition (see figure 8, (81); “In system 80, second nitrogen stream 34' is preheated before being fed to the float glass forming chamber… In various embodiments of the present invention, a nitrogen preheater 81 is used. Nitrogen preheater 81 may preheat second nitrogen stream 34' through heat exchange or any other method common in the art. Various other embodiments to pre-heat second nitrogen stream 34' will be readily apparent to those of ordinary skill in the art. In an embodiment, at least a portion of preheated first nitrogen stream 82 is heat exchanged in preheater 81 with second nitrogen stream 34'. However, various other process streams and/or other heated streams can be used” – [0054])

(I) Preheating a gas component by “direct heat exchange” with a heated intermediate gas per claim 16, lines 17-20:
Specifically regarding the newly recited limitations at claim 16, lines 15-20 and with reference to the below annotated figure 8 (Note: unlabeled structures in the original figure 8 of Ha have been labeled in the reproduced figure 8 below by the Examiner.  These structures been labeled with the same or corresponding structures from figures 2a, 2b, 5, as discussed at paragraphs [0032], [0036]-[0037],[0039],[0041],[0044],[0050],[0054] of Ha (US 2003/0010061) to clarify the embodiment of figure 8 as one of ordinary skill in the art at the time of the invention would reasonably have understood the diagram), Ha teaches (see discussion of bullet (1) above) producing molten glass in a melting furnace (5) heated by combustion to produce fumes which are evacuated from the melting furnace as stream (28) in accordance with claim 16, lines 3-5.  Ha teaches producing a 1st nitrogen gas stream (22) from the air separation unit (21)  which in the lexicon of the present claim is held equivalent to the “intermediate gas” per claim 16, line 15.  Ha teaches heating this 1st N2 gas stream (22) by direct heat exchange in heat exchanger (26) with the evacuated fumes (28) which are evacuated from the melting furnace (5) ([0041]) to produce a pre-heated nitrogen gas stream (82) ([0054]) in accordance with claim 16, lines 15-16.  Ha teaches pre-heating a 2nd nitrogen rich gas stream (34), here held equivalent to the claimed gas nd nitrogen rich gas stream (34) is introduced in the float chamber (8) as part of the gas composition (i.e. nitrogen gas stream (34) + hydrogen gas stream (33)).  
Ha does not expressly limit the nature or construction of heat exchanger (81).  For this reason, Ha is silent regarding the limitation wherein the gas component, corresponding to a least part of the gas composition, is heated by “direct heat exchange” with the heated intermediate gas as required by claim 16, line 18.  Thus, it may be said that Ha contained a method which differed from the claimed method by the substitution of a direct heat exchanger to heat the gas component with the heated intermediate gas before the gas component is introduced in the float chamber for the generic heat exchange means (81) as disclosed in Ha  ( see Ha at [0054]).
 Having acknowledged the foregoing, in the heat exchanger (26) of Ha, Ha makes plain that any art known heat exchange means may suffice but specifically notes that the heat exchanger may be of the direct heat exchange type.  It is further noted that the heat transfer in heat exchanger (81) is performed using the same nitrogen gas stream as that used for heat exchanger (26) described at paragraph [0041] of Ha (see annotated figure below).  Thus, Ha establishes that “direct heat exchange” was a known and viable technique applicable for heat transfer between process fluids in this very same float glass forming process.  Where Ha provides neither express nor implicit limitation on the method for recovering sensible heat from the preheated 1st nitrogen stream for the preheating of the 2nd nitrogen stream (34) in heat exchanger (81) (see [0054]), one of ordinary skill in the art would have found it an obvious matter to apply the known heat exchange method of heat exchanger (26) to that of heat exchanger (81).  That is, where direct heat exchange is specifically noted to be a viable approach for recovering heat in heat exchanger (26) one of ordinary skill in the art would have expected the use of 


    PNG
    media_image1.png
    660
    1245
    media_image1.png
    Greyscale


(II) Continuously pouring molten glass into the float chamber and continuously evacuating glass ribbon from the chamber per claim 16, lines 6-8:
Regarding the limitation at claim 16, lines 6-8, Ha teaches that molten glass is fed to a float glass forming chamber 8 wherein glass is produced ([0037]).  A skilled practitioner in the float glass forming Edge reference (incorporated by reference in Ha as noted above) makes the step of evacuating a glass ribbon from a float chamber by rollers explicit (see Edge US 3,884,665 at figure 2; “The body of glass formed on the surface of the pool of molten metal 35 is cooled and attenuated to form a dimensionally stable, continuous sheet or ribbon 37 of flat glass which is removed from the pool of molten metal and the forming chamber by the take-out apparatus 17 generally comprising supporting and conveying rolls” – 5:13-26).  At paragraph [0005] of Ha, Edge is noted to teach exemplary float glass structures used in the production of float glass. Thus, where Edge is expressly incorporated by reference into the Ha disclosure and specifically in the context of its teaching of conventional float glass structures, one having no more than an ordinary level of skill in the art at the time of the invention would have found the step of continuously evacuating the glass ribbon from the float chamber by conveyor rollers to constitute an obvious extension over the collective prior art for one of ordinary skill at the time of the invention.  Such a modification of Ha would have constituted an obvious approach for safely and efficiently extracting the newly formed glass ribbon product from the float chamber.   

(III) Evacuating gas from the float chamber and replacing with amounts of the introduced gas composition per claim 16, lines 12-14:
Regarding the limitation at claim 16, lines 13-16, Ha teaches introducing a nitrogen hydrogen gas mixture into the float chamber and, as the float chamber is not a hermetically sealed environment, it is reasonable to conclude that at least a portion of this gas would be expelled from the float chamber.  Having said that, Ha does not explicitly teach a single embodiment including the step of evacuating gas “(A) withdrawing a contaminated protective atmosphere fluid from a float glass facility, said fluid comprising nitrogen, hydrogen, water vapor and hydrogen sulfide… (E) passing the cleaned fluid to the float glass facility.” - see Weber (US5,925,158) at 1:46-57, 2:23-28).  Further, Weber discloses that the continuous purge, while more costly, produces a better quality glass (col 1, lines 28-30).  Thus, where Weber is expressly incorporated by reference into the Ha disclosure and specifically in the context of its teaching for removing contaminants from the float chamber atmosphere, one having no more than an ordinary level of skill in the art would have found it obvious to include a step of continuously or intermittently evacuating the introduced gas composition from the float chamber (4) such that the evacuated gas composition is replaced with amounts of the introduced gas composition during the step of introducing the gas composition into the float chamber as required by claim 16, lines 13-16.  Such a modification to the Ha process would have been obvious a means towards producing a better quality glass as noted by Weber.  

Regarding claim 19, see the embodiment of figure 6 and paragraph [0052] which teaches heating the combustion reactant using the nitrogen gas stream.  One of ordinary skill in the art could have employed the oxygen preheater (71) in the embodiment of figure 8 to realize the advantages of “greater fuel efficiency noted in paragraph [0052] of Ha.
Regarding claim 20, figure 8 of Ha teaches an embodiment wherein first and second nitrogen streams produced by an air separation unit (ASU).  Ha however expressly notes that “either of the first 
Regarding claim 23-24, see discussion of claim 16 above.
Regarding claim 25, see Pilkington (US 3,083,551) at figures 1 and 5 which depict a roof (7) above the molten tin bath (15) and heating elements (30) installed in or adjacent the roof.  At paragraph [0005] of Ha, Pinkington is noted to teach exemplary float glass structures used in the production of float glass. Thus, where Pinkington is expressly incorporated by reference into the Ha disclosure and specifically in the context of its teaching of conventional float glass structures, one having no more than an ordinary level of skill in the art at the time of the invention would have found it an obvious matter to provide for a roof above the molten tin bath and heating elements installed in or adjacent to the roof.  Modifying the heater output responsive to the temperatures of source material streams (i.e. the molten glass and atmospheric gases) would have constituted an obvious extension over the prior art for a skilled practitioner I the arts at the time of the invention (see for example Ha at [0054] and Pinkington at 6:7-35).  
Regarding claim 26, see discussion of claim 16.
Regarding claim 27, see discussion of claim 16 and Ha at paragraphs [0032] and [0049].

	Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741